 
 
Exhibit 10.72


TEKOIL & GAS CORPORATION
 
SUBSCRIPTION AGREEMENT
 
THE COMMON STOCK AND CONVERTIBLE PROMISSORY NOTE DESCRIBED BELOW HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR UNDER THE PROVISIONS OF ANY APPLICABLE STATE SECURITIES LAWS. SUCH SECURITIES
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144
UNDER SUCH ACT.
 
1. Subscription. Subscriber (as identified on the signature page attached
hereto) hereby subscribes for and agrees to be issued the Convertible Promissory
Note of Tekoil & Gas Corporation, a Delaware corporation (the “Company”), a form
of which is attached hereto as Exhibit A (the “Note”) in the amount described on
the signature page hereto, and upon conversion of the Note in accordance with
its terms, the shares of restricted Common Stock of the Company into which any
portion or amount of the Note is so converted (the “Conversion Stock” and such
Note and Conversion Stock are referred to together as “Securities” and each is
referred to separately as a “Security”) of Tekoil & Gas Corporation, a Delaware
corporation (the “Company”).
 
2. Payment; Documents.
 
(a) Subscriber agrees to tender to the Company the amounts described on the
signature page attached hereto for the Note subscribed for herein by either (i)
a check made payable to the Company or (ii) wire transfer to the Company’s bank
account as specified by the Company.
 
(b) The amounts due shall be due upon transmittal of the subscription documents
to the Company. Subscriber acknowledges that the Company may request additional
information in connection with the subscription.
 
3. Approvals. Subscriber acknowledges and agrees that this subscription is
subject to, and limited by, the appropriate consent and approvals by the
Company’s Board of Directors and, if applicable, shareholders.
 
4. Acceptance or Rejection of Subscription. Subscriber acknowledges and agrees
that this subscription shall not be effective until accepted in writing by the
Company, and that the Company reserves the right to reject this Subscription in
whole or in part in its sole discretion. Subscriptions may be rejected for
failure to conform to the requirements of the offering, insufficient
documentation, oversubscription of the offering or for any such other reason as
the Company may determine, in its sole discretion, to be in the best interests
of the Company. In the event of rejection of this subscription Subscriber's
funds, together with any earnings thereon, will promptly be returned to
Subscriber without deduction and this Subscription Agreement shall have no
further force or effect.
 
5. Acceptance of Subscription. In the event Subscriber's subscription is
accepted by the Company, Subscriber's Securities shall be issued as of the date
specified by the Company at the time of acceptance.
 


--------------------------------------------------------------------------------





 
6. Subscriber's Representations and Warranties. Subscriber represents, warrants,
acknowledges and agrees that:
 
(a) Subscriber is a resident of the state indicated on the signature page
hereof, is legally competent to execute this Subscription Agreement, and:
 
(i) if Subscriber is an individual, has his or her principal residence in such
state;
 
(ii) if Subscriber is a corporation, partnership, trust, limited liability
company or other form of business organization, has its principal office in such
state; or  
 
(iii) if Subscriber is a corporation, partnership, trust, limited liability
company or other form of business organization, Subscriber has not been
organized for the specific purpose of acquiring any of the Securities.
 
(b) Subscriber has not been offered the Securities by any form of general
solicitation or general advertising, including but not limited to any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.
 
(c) Subscriber has had access during the course of this transaction and prior to
the issuance of any of the Securities to all information necessary to enable
Subscriber to evaluate the merits and risks of a prospective investment in the
Company (including, without limitation, the periodic and other reports filed by
the Company with the U.S. Securities and Exchange Commission (the “SEC”) under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), and
Subscriber has had the opportunity to ask questions of and receive answers from
the officers and directors of the Company, or a person or persons acting on its
behalf, concerning the terms and conditions of the offering and all questions
raised by Subscriber have been answered to the full satisfaction of Subscriber.
 
(d) There are substantial restrictions on the transferability of the Securities
and, accordingly, Subscriber will need to bear the economic risk of the
investment in the Securities for an indefinite period of time and will not be
readily able to liquidate the investment in case of an emergency.
 
(e) Subscriber understands that the Company has a limited financial or operating
history, each of the Securities is a speculative investment which involves a
high degree of financial risk, and there is no assurance of any economic, income
or tax benefit from such investment.
 
(f) In making this investment, Subscriber is relying solely upon the advice of
Subscriber's personal tax advisors, and not the Company nor its advisers and
counsel, with respect to the tax aspects of an investment in the Securities.
 
(g) If Subscriber is a corporation, partnership, trust, limited liability
company, employee benefit plan or other entity, Subscriber is authorized and
qualified to become a stockholder of the Company and the person signing this
Subscription Agreement on behalf of such entity has been duly authorized by such
entity to do so.
 
(h) No representations or warranties have been made to Subscriber by the Company
or any officer, employee, agent or affiliate of the Company, and Subscriber's
investment decision has been based solely upon Subscriber's independent
evaluation and due diligence, if any, of the Company.
 

2

--------------------------------------------------------------------------------





 
(i) Subscriber is experienced in evaluating and investing in early stage
companies such as the Company. Subscriber is experienced in business matters and
regards himself, herself or itself as a sophisticated investor able to evaluate
investment and financial information and to choose independent professional
advisors to assist in such evaluation and, either alone or with such advisers,
has such knowledge and experience in financial and business matters that
Subscriber is capable of evaluating the merits and risks of an investment in
each of the Securities and has the capacity to protect Subscriber’s own
interests in connection with Subscriber’s proposed investment in the Securities.
 
(j) Subscriber’s aggregate commitments to investments that are not readily
marketable are not disproportionate to Subscriber’s net worth and an investment
in the Securities will not cause such aggregate commitment to become excessive.
Subscriber has adequate means of providing for Subscriber’s current needs and
possible personal and family contingencies. Subscriber will not be readily able
to liquidate the investment in the case of an emergency, and Subscriber has no
need for liquidity in this investment in the Company.
 
(k) Subscriber has a preexisting business or personal relationship with the
Company or with one or more of its officers or directors. Subscriber is
purchasing the Securities solely for Subscriber’s own account for investment
(and not for the account of any other person), and not with a view to, or for,
any resale, distribution, fractionalization or other transfer thereof, and
Subscriber has no present plans to enter into any contract, undertaking,
agreement or arrangement for any such resale, distribution, fractionalization or
transfer.
 
(l) Subscriber acknowledges and agrees that the Company may at any time
hereafter increase the amount of any of the Securities authorized to be issued
by it, at the Company’s sole and absolute discretion.
 
7. Representations and Warranties Concerning Suitability and Accredited Investor
Status. Subscriber hereby represents and warrants to the Company that Subscriber
is an “Accredited Investor” (as defined under Regulation D as promulgated and
amended by the SEC pursuant to the Securities Act) on the basis of the
representations made by Subscriber to the Company below. Subscriber hereby
represents and warrants that:
 
(a) Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Company and has obtained sufficient information from the Company to evaluate
the merits and risks of an investment in the Company.
 
(b) Subscriber has determined that the Securities are a suitable investment for
Subscriber. Subscriber is able to bear the economic risk of the investment in
the Company (including a complete loss thereof) and has adequate financial or
other means for providing for Subscriber's current needs and contingencies and
has no need for liquidity in this investment.
 
8. Indemnification. Subscriber recognizes that the offer and sale of the
Securities to Subscriber were and will be based upon the representations,
warranties, acknowledgments and agreements of Subscriber contained in this
Subscription Agreement and hereby agrees to defend and indemnify the Company
(and anyone acting on its behalf) with respect to the sale of the Securities,
and to hold each such person or entity harmless from and against all losses,
liabilities, costs, or expenses (including reasonable attorneys' fees) arising
by reason of or in connection with any misrepresentation or any breach of such
warranty by Subscriber, or arising as a result of the sale or distribution of
any of the Securities by the undersigned in violation of the Securities Act, or
any applicable state securities laws, or Subscriber's failure to fulfill any of
Subscriber's covenants or agreements set forth herein. This Subscription
Agreement and the representations, warranties, and agreements contained herein
shall be binding upon the heirs, legal representatives, successors and assigns
of Subscriber.
 

3

--------------------------------------------------------------------------------





 
9. Fees and Expenses. Subscriber shall pay for all its own fees and expenses in
connection with this subscription, including without limitation legal fees and
fees of its advisors and counsel, if any.  
 
10. Revocation. Subscriber acknowledges and agrees that Subscriber shall not and
cannot cancel, terminate or revoke this Subscription Agreement or any agreement
of Subscriber made hereunder, except as otherwise provided by applicable state
law, and that (if Subscriber is an individual) this Subscription Agreement shall
survive the death, disability, or incompetence of Subscriber.
 
11. Restrictions. The Subscriber agrees that he will not at any time make any
disposition of any of the Securities except in accordance with applicable
federal and state securities laws and the legend set forth below. The
certificates for the Securities to be issued to the undersigned will bear a
legend in substantially the following form:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR THE SECURITIES LAWS OF ANY STATE. SUCH SECURITIES
MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AND ANY APPLICABLE STATE
SECURITIES LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933 OR SUCH LAWS.
 
12. Miscellaneous. The terms and conditions contained in this Subscription
Agreement constitute the entire agreement between the parties with respect to
the subject matter hereof and supersede all previous agreements and
under-standings, whether oral or written, between the parties hereto with
respect to the subject matter hereof. This Subscription Agreement shall be
construed in accordance with and governed by the laws of the State of Florida.
This Subscription Agreement may be amended only by a writing executed by the
Company and Subscriber.
 
IN WITNESS WHEREOF, Subscriber has executed this Subscription Agreement on the
date indicated on the signature page hereof.
 
[Signatures on Next Page]



4

--------------------------------------------------------------------------------



The undersigned Subscriber confirms and certifies that Subscriber has read this
entire Subscription Agreement and understands the provisions hereof, and that
the undersigned has executed this Subscription Agreement as of the date set
forth below.
 
DATED: March __, 2008
 
Subscriber agrees to purchase the Note on the terms and conditions set forth
herein in exchange for ONE MILLION DOLLARS ($1,000,000).
 
The Note and such shares will be held by Subscriber(s) in the following manner,
if applicable:
o
Community Property
o
Joint Tenants with Right of Survivorship
o
Tenants in Common
o
Separate Property
o
Other: (e.g. individual, corporation, partnership, limited liability company,
trust, investment company). Please indicate:_________________________ .

 
Subscriber Signature(s)
 



/s/ Longfellow Energy, LP    
Name of Subscriber (as it is to appear on the share certificate(s)):
 
Name of Joint Subscriber, if any (appear on the share certificate(s)):
              
Name and Title of Signatory if Subscriber is an entity
                     
Signature
 
Signature of Joint Subscriber
 
    
 
 
    
Address
 
Address of Joint Subscriber
                     
Accepted By:
         
TEKOIL & GAS CORPORATION,
   
a Delaware corporation
 
  /s/ Mark Western, CEO    
Signature
 
          
Name/Title 



 


 

5

--------------------------------------------------------------------------------





 
Note: 
 
In the case of subscription by,
 

 
·
Joint Tenants with Rights of Survivorship or Tenants in Common, all tenants must
execute this subscription,

 

 
·
Husband and Wife, as community property, one signature only is required.

 

 
·
A Trust, the Trustee must sign and a copy of the Trust Agreement should be
provided.

 

 
·
A Partnership, a copy of the Statement of Partnership or the Partnership
Agreement should be provided, and execution must be by the number of partners
required therein to bind the Partnership.

 

 
·
A Corporation, a resolution of the Board of Directors authorizing the
subscription and certified by the Secretary should be included.

 


 

6

--------------------------------------------------------------------------------



EXHIBIT A
 
CONVERTIBLE PROMISSORY NOTE
 


 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

